 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   KEVIN LEE KENNEDY,                            )   Case No.: 3:18-CV-00161-RCJ-CBC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 15)
 9                                                 )
     SCOTT HENROID, et al.,                        )
10                                                 )
                    Defendants.                    )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge Carla B. Carry (ECF No. 15 1) entered on April 30, 2019, recommending that the
15
     Court dismiss this action without prejudice based on Plaintiff’s failure to file an amended
16

17   complaint; and Plaintiff’s Motion to Receive Copy of Docket #3 and for Voluntary

18   Dismissal (ECF Nos. 16, 17). No objection to the Report and Recommendation has
19
     been filled.
20
            This action was referred to Judge Carry under 28 U.S.C. § 636(b)(1)(B) and
21

22
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the

23   District of Nevada.
24          The Court has considered the pleadings and memoranda of the parties and other
25
     relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
26

27

28          1   Refers to Court’s docket number.



                                                        1
 1         IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
 2
     Recommendation (ECF No. 15) entered on April 30, 2019, is ADOPTED and
 3
     ACCEPTED.
 4

 5
           IT IS FURTHER ORDERED that Plaintiff’s Motion to Receive Copy of Docket #3

 6   and for Voluntary Dismissal (ECF Nos. 16, 17) are GRANTED.
 7         IT IS FURTHER ORDERED that the Clerk of the Court shall mail a copy of
 8
     Docket Entry (ECF No. 3) to Plaintiff, Kevin Lee Kennedy #79138, Ely State Prison,
 9
     P.O. Box 1989, Ely, Nevada 89301.
10

11         IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.

12         IT IS SO ORDERED.
13
                                                Dated this 22nd day of May, 2019.
14

15

16
                                                ROBERT C. JONES
                                                Senior District Judge
17

18

19

20

21

22

23

24

25

26

27

28



                                                   2
